Dewey, J.
The demandant very clearly establishes a prima facie title to dower; for her husband died seized of the premises, and had been thus seized for three years. The question then arises, whether the tenant has rebuPed this prima facie case.
*136It appears that the tenant entered into possession of the land under the title of the husband, having purchased the estate from his' administrator, under an authority conferred on the administrator to sell the estate of the deceased husband. Such purchase and entry under it would generally operate as an acknowledgment of the title of the husband so far as to subject the premises to the claim of dower by the wife, if si. 2 had not by some proper instrument released her claim to dower in the same.
The tenant now offers to show, and that it can be thus shown by reference to the title deeds is admitted, that the husband did not have a good and indefeasible title to the premises, and that upon a reference to the deed of his supposed grantor, Samuel Stoughton, the premises are not found to be included in the land described in that deed, although the husband entered upon the same under such deed, and it could now be shown, if the evidence were competent, that it was intended to have included the same in said deed. The like omission appears in the deed of Asa Stoughton to Samuel Stoughton, the grantor of the husband. It thus appears that there was an outstanding title in Asa Stoughton at the time of the decease of the husband. This outstanding title the tenant has since acquired, by a deed of release and quitclaim from Asa Stoughton and Samuel Stoughton. The further inquiry is as to the effect of this deed of release.
It is contended on the part of the tenant that he has thereby acquired a new and independent title, upon which he may properly rely as a defence to the present action. But this position we think cannot be maintained under all the facts of the case.
The tenant, being in possession under a title derived through (he husband of the demandant, received a quitclaim deed from the Stoughtons, in which it is recited that it was the same land intended to be conveyed by the deed of Samuel Stoughton to the husband, and also by Asa Stoughton to Samuel Stoughton, but which, in consequence of a mistake in the description of the land, did not cover the same. We think this deed of release to the tenant, while in possession under the administrator’s deed, is to be deemed a mere confirmatory title. It assumes that the *137parties intended by the original deed to convey the premises to the husband, upon which he had entered claiming the title thereto, and the purpose of the later deed was to give full effect to the former, and to secure to the tenant the title he supposed he had acquired by the administrator’s deed. The tenant takes it as a release and confirmation of his previous title. This leaves the title and possession he acquired under the administrator’s deed undisturbed, and upon these facts the court are of opinion that the demandant is entitled to

Judgment for dower.